NO. 07-07-0213-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                 NOVEMBER 8, 2007
                          ______________________________

                       IN THE INTEREST OF T.U., K.U., and K.U.
                        _________________________________

              FROM THE 72nd DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 2005-530,783; HON. KEVIN HART, PRESIDING
                        _______________________________

                                   Memorandum Opinion

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Appellant Jennifer Upton appeals from a final order terminating her parental

rights to her three minor children, T.U., K.U., and K.U. In doing so, she challenges the

legal and factual sufficiency of the evidence supporting the statutory grounds for

termination; she does not contest the decision that termination was in the best interests

of the children, however. We affirm the order of the trial court.

        Standard of Review

        The applicable standards of review are found in In re J.F.C., 96 S.W.3d 256, 266-

67 (Tex. 2002) and In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). We refer the parties to

them.
      Application of Standards

      The court found by clear and convincing evidence that Upton 1) knowingly placed

or knowingly allowed the children to remain in conditions or surroundings which

endangered the physical or emotional well-being of the children, 2) engaged in conduct

or knowingly placed the children with persons who engaged in conduct which

endangered the physical or emotional well-being of the children, and 3) failed to comply

with the provisions of a court order that specifically established the actions necessary

for her to obtain the return of the children. Sufficient evidence supporting the existence

of any one of those three statutory grounds obligates us to affirm the judgment. See In

re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (so recognizing).

      Of record is evidence of Upton’s living with physically violent men. One killed a

child of hers. Another physically abused her. Expert testimony revealed that exposure

to such behavior can have “serious” impact upon her children.            Other evidence

disclosed 1) that another child was sexually abused by another youth’s father while in

Upton’s care, 2) that a child had died from medical conditions while in her care, 3) that

two of her children previously had been removed from her care, 4) that Upton had

habitually ingested controlled substances (as did one or more of the men with whom

she and her children lived), 5) that she drove while intoxicated and succumbed to an

accident with at least one child in the car, 6) that she had been incarcerated over 20

times for such crimes as possession of controlled substances, public intoxication, DWI,

credit card abuse, and theft with a credit card, 7) that repeated criminal conduct can

have an adverse affect upon the well-being of children, 8) that she could not provide a


                                            2
stable home, 9) that she knew of her deficiencies and could not correct, but only repeat,

them, 10) that she had left her young children alone in a motel room while working

(though she purportedly asked another motel guest to watch them), 11) that she had left

her children unsupervised in a bath tub while knowing that one enjoyed playing with the

faucet, 12) that one of her children was severely burned when left unsupervised in the

bathtub, 13) that she would not have taken her burned child to obtain medical treatment

had she known that the State was to become involved in the incident, 14) that she was

not capable of making decisions necessary to successfully raise children, 15) that she

had already relinquished her rights to three of her children, 16) that she routinely left her

children in the care of her physically violent 17 year old, drug abusing boyfriend (Upton

was over thirty), 17) that Upton and her children were evicted from an apartment after

engaging in a domestic disturbance with her 17 year old boyfriend, 18) that she would

change addresses without notifying CPS, 19) that she failed to complete a drug and

alcohol assessment as required, 20) that she would focus on only one of the children

while leaving the others unsupervised during visitations by CPS workers, 21) that her

children had emotional/behavioral problems, and 22) that she failed to attend the final

hearing to decide termination although she had been notified of its date. Finally, the

evidence indicates that the children in question were four, two, and two years old.

       As previously mentioned, one of the grounds found to justify termination involved

Upton’s engaging in conduct or knowingly placing the children with persons who

engaged in conduct which endangered the physical or emotional well-being of the

children. See TEX . FAM . CODE ANN . §161.001(1)(E) (Vernon Supp. 2006). To satisfy it,

the State need not have proved that the children at issue here were the focus of the

                                             3
conduct or that they were actually harmed by it. In re C.J.F. 134 S.W.3d 343, 351 (Tex.

App.–Amarillo 2003, pet. denied).     Rather, proof that Upton pursued a course of

conduct having the effect of endangering her children sufficed.     See id.    And, the

evidence we itemized above does just that. In other words, it provided the trial court

ample basis upon which to form a firm conviction and belief that Upton engaged in

conduct or knowingly placed the children with persons who engaged in conduct

endangering the physical or emotional well-being of T.U., K.U. and K.U. See In re S.P.,

168 S.W.3d 197, 204-05 (Tex. App.–Dallas 2005, no pet.) (finding the evidence legally

sufficient when there were incidents of domestic violence, the mother lacked parenting

skills and judgment and failed to take her medication, and there was evidence one or

two children not the subject of the termination had been sexually molested by the father

but the mother did not believe the children were endangered). And, while it may be that

other evidence showed that she of late maintained employment, attended visitations

with her children, and actively participated in therapy and counseling when she

attended, that evidence did not require the trial court to ignore the history of

endangerment to which the children had been exposed.

      In sum, legally and factually sufficient evidence supported at least one statutory

ground upon which termination was based. Accordingly, the order of termination is

affirmed.



                                               Brian Quinn
                                               Chief Justice



                                           4